PER CURIAM.
Appellant appeals the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850 in which he alleges the ineffectiveness of trial counsel. As to the ineffectiveness of trial counsel handling the plea conference, we reverse for an evidentiary hearing or for an order attaching record exhibits conclusively refuting this claim. As to all other grounds raised in appellant’s motion to vacate conviction and sentence, we affirm the order of the trial court.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
STONE, C.J., and DELL and GROSS, JJ., concur.